                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     C. WALLACE COPPOCK, et al.,                        Case No. 19-cv-00874-SI
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                            ORDER ADOPTING REPORT AND
                                  13             v.                                         RECOMMENDATION AND
                                                                                            DISMISSING ACTION
                                  14     RUSSELL GREEN, et al.,
                                                                                            Re: Dkt. No. 27
                                  15                    Defendants.

                                  16

                                  17          On April 19, 2019, Magistrate Judge Corley issued a screening order concluding plaintiffs’

                                  18   complaint failed Section 1915 review. (Dkt. No. 25.) Judge Corley granted plaintiffs leave to file

                                  19   an amended complaint by May 3, 2019; plaintiffs did not do so and did not otherwise contact the

                                  20   Court. Because all parties have not appeared and consented to magistrate jurisdiction, this action

                                  21   was reassigned to the undersigned district court judge on May 8, 2019. See Williams v. King, 875

                                  22   F.3d 500, 504 (9th Cir. 2017) (holding that magistrate jurisdiction “cannot vest until the court has

                                  23   received consent from all parties to an action.”). That same day Judge Corley also issued a Report

                                  24   and Recommendation for the district judge to dismiss the complaint for failure to state a plausible

                                  25   claim for relief. Dkt. No. 27. The parties were given 14 days fourteen days from the date they were

                                  26   served with Judge Corley’s Report and Recommendation to file objections and were told that failure

                                  27   to file an objection may waive the right to review the issue in the district court. No objections have

                                  28   been filed.
                                   1          This Court has reviewed de novo the complaint, Judge Corley’s Section 1915 Initial

                                   2   Screening of Complaint order, and the Report and Recommendation to Dismiss. This Court agrees

                                   3   with that analysis, and finds that the complaint fails to state a plausible claim for relief..

                                   4   Accordingly, this Court hereby ADOPTS the Report and Recommendation and DISMISSES this

                                   5   case without prejudice.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 5, 2019

                                   9                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
